DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Specification
The amendment filed 7/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claim 35 recites “said cylinder constrains said needle such that said needle can only exit said cylinder through said distal opening”. This is inconsistent with the specification as the needle would presumably also be able to exit said cylinder through the “proximal opening” and membrane through which it originally entered the cylinder when the needle is being removed.
Applicant is required to cancel the new matter in the reply to this Office Action.

The title is also objected to due to the misspelling of the word “CONTAINERR”.

Claim Objections
Claims 34 and 45 is objected to because of the following informalities:  
Line 2 of claim 34 recites the phrase” distal to distal end”. This appears to missing the word --the--.
Line 2 of claim 45 recites “that guides said needle a flexible tube that surrounds said rigid tube”. This appears to be a typo.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-38. 42, 45, and 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “distal” and “distally” in claims 31-38. 42, 45, and 48-50 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification makes no mention of these terms and as such, the “distal” direction is not defined.

Similarly, the term “proximal” in claims 31-32, 38, 42, and 49 is a relative terms which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification makes no mention of these terms and as such, the “proximal” direction is not defined.

In an effort to promote compact prosecution, the term “distal” is interpreted as being towards the fastening section 200, and “proximal” as being towards the breakoff part 214 as shown in Fig. 4A of Applicant’s spec.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 32-36, and 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburger et al. (US 8,162,915 B2), hereinafter Brand, in view of Herbert (US 2003/0075469 A1), hereinafter Herbert.

Regarding claim 30, Brand teaches a connector for a medical container comprising a connector element to be attached to the medical container for providing a port to the medical container (Fig. 1, element 1; Col. 3, lines 1 - 4), the connector element comprising a head section (section around element 20, also see annotated Fig. 1 below) and a pinch-off section (element 4) adjoining the head section (Fig. 1; col. 3, lines 23 - 25), wherein the head section comprises an opening of the head section for providing a fluid path through the connector element (Fig. 1, element 16), wherein the pinch-off section encloses an inner lumen (See annotated Fig. 1) being in fluid communication with the opening of the head section for providing a fluid path through the connector element, the pinch-off section being flexibly deformable for pinching off the fluid path through the connector element (Col. 1, line 66 - Col. 2, line 5).
Brand does not teach a deflection element extending from the head section towards the inner lumen of the pinch-off section for deflecting a needle of a delivery device after the needle has pierced a membrane element, wherein the deflection element does not extend into the pinch-off section
In the same field of endeavor as the Applicant, Herbert teaches a withdrawal and injection system for use with a medical container for providing a port to the medical container (Fig. 1; Abstract, paragraphs 36 and 37). The system further comprises a deflection element (i.e. tube section; Figs. 1 and 3, element 16 and 17) for deflecting a needle of a delivery device after the needle has pierced the membrane element (i.e. spike; element 11; paragraph 39), wherein the deflection element comprises a guide opening that is aligned with a head section along an insertion direction along which the needle of the delivery device is insertable into the opening of the head section (Paragraph 38 describes annular shoulders 14 and 15 which define a guide opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brand to comprise a deflection element as taught by Herbert. Doing so would thus comprise a deflection element extending from the head section towards the inner lumen of the pinch-off section for deflecting a needle of a delivery device after the needle has pierced a membrane element. Doing so would be advantageous to guide a needle (or spike) and prevent puncturing of the surrounding material, as recognized by Herbert (end of Paragraph 39).
Brand and Herbert do not explicitly teach the deflection element extending from the head section towards the inner lumen of the pinch-off section wherein the deflection element does not extend into the pinch-off section
However, given the analogous uses and configurations of Herbert and Brand (See Fig. 7 of Brand and Fig. 5 of Herbert showing configuration with the medical containers), it would be obvious to a person of ordinary skill in the art at the effective filling date to incorporate the tube of Herbert below the membrane of Brand in the same manner as shown in Fig. 1 of Herbert (tube 16 extends from membrane 11, membrane 11 of Herbert being analogous to membrane 11 in Fig. 1 of Brand; i.e. the respective membranes would be used as a landmark to orient the modifications and maintain the functionality taught by Herbert; also see annotated Figs. 1 below). Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date that Brand as modified by Herbert teaches a deflection element extending from the head section towards the inner lumen of the pinch-off section for deflecting a needle of a delivery device when piercing the membrane element, wherein the deflection element reaches into the inner lumen of the pinch-off section (see annotated Fig. 1 below, rectangle denoted as “deflection element” represents where the tube taught by Herbert would be incorporated). Positioning the deflection element below the membrane as shown in Fig. 1 of Herbert would further serve to protect the sides (Fig. 1, elements 4 and 5) and the medical container (Fig. 7, element 22) from being punctured by the spike after the membrane was pierced, as recognized by Herbert (Paragraph 39).

    PNG
    media_image1.png
    711
    1432
    media_image1.png
    Greyscale

The combination of Brand and Herbert does not explicitly disclose the deflection element not extending into the pinch-off section.
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise a deflection element as taught by Herbert as the tube of Herbert serves to guide a needle (or spike) and prevent puncturing of the surrounding material, as recognized by Herbert (end of Paragraph 39). 	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the deflection element as depicted in annotated Fig. 1 of Brand (shown above) such that the pinch off section will be protected from the needle or spike.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically incorporate the deflection element of Herbert such that the deflection element does not extend into the pinch-off section. It would be obvious to do so such that the deflection element does not block the pinch-off section, which would maintain the function of the pinch-off section initially disclosed by Brand, while also providing the benefits that come with incorporating the deflection element.
Doing so would be obvious as Herbert does not disclose the deflection element extending along the entire length of the material it is designed to protect, and further would require only routine skill in the as a change in form or shape (i.e. adjusting the length of the head section and deflection element such that the deflection element does not extend into and impede the pinch-off section) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, the pinch-off section is defined only as “[being] flexibly deformable for pinching off the fluid path”. Annotated Fig. 1 below demonstrates how the pinch-off section may be changed by the size of the deflection element; where the pinch off-section is not being blocked by the deflection element (in other words, wall sections that are no longer able to be pinched off would no longer be considered pinch-off sections; however, given the lack of strict boundaries to the pinch-off section, other interpretations would likely also be reasonable).



    PNG
    media_image2.png
    762
    844
    media_image2.png
    Greyscale


Regarding claim 32, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches walls extending from said opening of said head section, wherein said walls have a proximal portion that defines an outer tube and a distal portion that forms said inner lumen of said pinch-off section (elements 4 and 2; also see annotated Fig. 1 above), wherein said walls when pinched together at said pinch-off section, interrupt said fluid path through said connector element (Col. 1, line 55 -  Col. 2, line 5).
Herbert also discloses the deflection element works as a guide and prevent puncturing of the surrounding material (Paragraph 39).
 Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable of performing the functions as claimed (i.e. the deflection element being for deflecting a needle, the walls being exposed to a tip of said needle after said tip has emerged from said distal end of said deflection element, and wherein said deflection element guides said needle towards said inner lumen of said pinch-off section such that said needle is unable to contact said wall of said inner lumen).

Regarding claim 33, Brand in view of Herbert substantially disclose the invention as claimed. 
Brand further teaches a distally extending wall forming an inner lumen, wherein a distal portion of said wall extends distally (elements 4 and 2; also see annotated Fig. 1 in the rejection of claim 32 above).
Herbert also teaches a wall extending distally beyond an end of said deflection element (Fig. 5 shows the walls of the bag extending beyond the deflection elements 27 and 28) and the deflection element being configured to guide a needle that has been introduced through an opening in a head section such that a tip of said needle emerges into the inside of the bag and wherein said deflection element is further configured to stop said tip of a needle from piercing said distal portion of said wall of said inner lumen (Paragraphs 39).
Additionally, as set forth above in the rejection of claim 30 (also see corresponding annotated figures), a distal portion of the wall of Brand would extend beyond an end of said deflection element (the distal portion being analogous to the pinch-off section).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable of performing the functions as claimed (i.e. the deflection element would be configured to guide a needle that has been introduced through said opening in said head section such that a tip of said needle emerges into said inner lumen, and wherein said deflection element is further configured to stop said tip of said needle from piercing said distal portion of said wall of said inner lumen).
Brand and Herbert do not explicitly disclose walls defining a shoulder portion through which said deflection element extends, wherein a distally extending. However, it would have been an obvious matter of design choice to make the different portions of the wall whatever form or shape was desired or expedient, such as to make a wall portion shoulder shaped. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the instant case, the shoulder does not appear to be described in the specification.

Regarding claim 34, Brand in view of Herbert substantially disclose the invention as claimed. Herbert further teaches the deflection element comprising a distal end (inherent), as well as the deflection element guiding said needle and stopping said needle so as to prevent said needle from contacting the surrounding material (Paragraph 39).
Further, as set forth above in the rejection of claim 30 (also see corresponding annotated figures), the pinch-off section would begin distal to the distal end and would extend distally from said distal end of said deflection element to said medical container.
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable of performing the functions as claimed.

Regarding claim 35, Brand in view of Herbert substantially disclose the invention as claimed. Herbert further teaches the deflection element being a cylinder (Figs. 2 and 5 show the deflection element being cylindrical) and having a distal opening through which said needle exits said cylinder (Paragraph 39) and wherein said cylinder constrains said needle such that said needle can only exit said cylinder through said distal opening when being inserted into the connector.

Regarding claim 36, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches a fastening section that is formed by walls that extend distally from said opening of said head section, wherein said fastening section is configured to be welded to the medical container (Fig. 1, element 5; Col. 2, lines 4-9, Col. 3, lines 25 - 27 and Col. 4, lines 7 - 11), and wherein the walls that form the fastening section are thicker than a wall that forms said inner lumen of said pinch-off section (Fig. 1, see pinch-off walls thickness 4 compared to base walls 5).

Regarding claim 38, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches walls extending distally from said opening of said head section (elements 4 and 2; also see annotated Fig. 1 in the rejection of claim 30 above), said walls comprising a distalmost portion that forms a fastening section configured to be welded to the medical container (Fig. 1, element 5; Col. 2, lines 4-9, Col. 3, lines 25 - 27 and Col. 4, lines 7 - 11), said fastening section being a ship-shape fastening section having a width that reduces along a horizontal direction (Col. 2, lines 43 - 46 and Col. 3 lines 23 - 27; also see Fig. 5a; also see Fig. 6a of Herbert).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable of performing the functions as claimed, including the fastening section, when welded to foils of said medical container providing a fluid-tight transition, whereby both said connector element and said fastening section of said connector are both ship-shaped structures.
Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the instant case, Applicant has placed no criticality on the claimed shape, merely indicating the connector element “may for example” have a ship shape.

Regarding claim 39, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches a membrane element that seals said opening, said membrane element being self-sealing and comprising a flat surface that receives said needle (Fig. 1, elements 14 and 15; Col. 3, lines 36-47 and Col. 4, lines 20-43).

Regarding claim 40, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches the pinch-off section having a non-circular cross section (Col. 2, lines 55-66).
Regarding claim 41, Brand in view of Herbert substantially disclose the invention as claimed. They do not explicitly disclose the deflection element being integral with said head section as a result of said connector element and said deflection element having been formed as one piece.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said deflection element and head section integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Regarding claim 42, Brand in view of Herbert substantially disclose the invention as claimed.
Brand further teaches walls extending distally said opening of said head section ad an inner lumen that forms an inner lumen of said pinch-off section (elements 4 and 2; also see annotated Fig. 1 in the rejection of claim 32 above). 
Brand and Herbert do not explicitly disclose the proximal portion forming a shoulder. However, it would have been an obvious matter of design choice to make the proximal portion of whatever form or shape was desired or expedient, such as to make the walls . A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the instant case, the shoulder does not appear to be described in the specification.


Regarding claim 43, Brand in view of Herbert substantially disclose the invention as claimed.
As stated above, given the analogous uses and configurations of Herbert and Brand (See Fig. 7 of Brand and Fig. 5 of Herbert showing configuration with the medical containers), it would be obvious to a person of ordinary skill in the art at the effective filling date to incorporate the tube of Herbert below the membrane of Brand in the same manner as shown in Fig. 1 of Herbert (tube 16 extends from membrane 11, membrane 11 of Herbert being analogous to membrane 11 in Fig. 1 of Brand; i.e. the respective membranes would be used as a landmark to orient the modifications and maintain the functionality taught by Herbert; also see annotated Figs. 1 below). Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date that Brand as modified by Herbert teaches a deflection element being within a connector element (see annotated Fig. 1 below, rectangle denoted as “deflection element” represents where the tube taught by Herbert would be incorporated). Positioning the deflection element below the membrane as shown in Fig. 1 of Herbert would further serve to protect the sides (Fig. 1, elements 4 and 5) and the medical container (Fig. 7, element 22) from being punctured by the spike after the membrane was pierced, as recognized by Herbert (Paragraph 39).

    PNG
    media_image1.png
    711
    1432
    media_image1.png
    Greyscale

Accordingly, given that the deflection element would be within the walls, said walls having the same diameter of and which subsequently defining the pinch-off section, it flows naturally that the pinch-off section would be wider than the deflection element.

Regarding claim 44, Brand in view of Herbert substantially disclose the invention as claimed.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable being used with a needle such that the deflection element is wider than said needle.

Regarding claim 45, Brand in view of Herbert substantially disclose the invention as claimed.
Herbert further teaches the deflection element comprising a rigid tube that guides a needle through flexible walls that surround said rigid tube (Paragraphs 23 and 39 indicate how the deflection element prevents puncturing of the surrounding, flexible bag, and also guides the cannula, implying a degree or rigidity particularly compared to the surrounding flexible sheets).
Brand further teaches a flexible tube being formed by walls that extend distally from said opening of said head section and that, when pinched together at said pinch-off section, interrupt said fluid path through said connector element (Col. 1, line 55 - Col. 2, line 5).
As stated above, given the analogous uses and configurations of Herbert and Brand (See Fig. 7 of Brand and Fig. 5 of Herbert showing configuration with the medical containers), it would be obvious to a person of ordinary skill in the art at the effective filling date to incorporate the tube of Herbert below the membrane of Brand in the same manner as shown in Fig. 1 of Herbert (tube 16 extends from membrane 11, membrane 11 of Herbert being analogous to membrane 11 in Fig. 1 of Brand; i.e. the respective membranes would be used as a landmark to orient the modifications and maintain the functionality taught by Herbert; also see annotated Figs. 1 below). Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date that Brand as modified by Herbert teaches the rigid deflection element being surrounding by a flexible tube as claimed (see annotated Fig. 1 below, rectangle denoted as “deflection element” represents where the tube taught by Herbert would be incorporated). Positioning the deflection element below the membrane as shown in Fig. 1 of Herbert would further serve to protect the sides (Fig. 1, elements 4 and 5) and the medical container (Fig. 7, element 22) from being punctured by the spike after the membrane was pierced, as recognized by Herbert (Paragraph 39).

    PNG
    media_image1.png
    711
    1432
    media_image1.png
    Greyscale


Regarding claim 46, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches the connector element comprising a closure for closing off said opening of said head section(Fig. 1, elements 3 and 6; Col. 3, lines 4 - 6), and wherein said head section further comprises a locking rim that is configured for engagement with an attachment section of said closure element (Col. 3, lines 30-35).

Regarding claim 47, Brand in view of Herbert substantially disclose the invention as claimed.
Herbert further teaches the deflection element being configured such that a tip of a needle extends into a section of surrounding material through said deflection is stopped such that said needle cannot come into contact with said surrounding material (Paragraph 39).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable of performing the functions as claimed, including the deflection element  being configured such that a tip of the needle extends into said pinch-off section through said deflection element is stopped such that the needle cannot come into contact with the pinch-off section.

Regarding claim 48, Brand in view of Herbert substantially disclose the invention as claimed.
As stated above, given the analogous uses and configurations of Herbert and Brand (See Fig. 7 of Brand and Fig. 5 of Herbert showing configuration with the medical containers), it would be obvious to a person of ordinary skill in the art at the effective filling date to incorporate the tube of Herbert below the membrane of Brand in the same manner as shown in Fig. 1 of Herbert (tube 16 extends from membrane 11, membrane 11 of Herbert being analogous to membrane 11 in Fig. 1 of Brand; i.e. the respective membranes would be used as a landmark to orient the modifications and maintain the functionality taught by Herbert; also see annotated Figs. 1 below). Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date that Brand as modified by Herbert teaches the pinch-off section extending from a distal end of said deflection element to a distal end of said connector (see annotated Fig. 1 below, rectangle denoted as “deflection element” represents where the tube taught by Herbert would be incorporated). Positioning the deflection element below the membrane as shown in Fig. 1 of Herbert would further serve to protect the sides (Fig. 1, elements 4 and 5) and the medical container (Fig. 7, element 22) from being punctured by the spike after the membrane was pierced, as recognized by Herbert (Paragraph 39).

    PNG
    media_image1.png
    711
    1432
    media_image1.png
    Greyscale



Regarding claim 49, Brand in view of Herbert substantially disclose the invention as claimed. Brand further teaches walls extending distally from said opening of said head section, and a distal-most section having walls thicker than a wall that forms said inner lumen of said pinch-off section and walls adjacent the head section (Fig. 1, see pinch-off walls thickness 4 compared to base walls 5).
As stated above, given the analogous uses and configurations of Herbert and Brand (See Fig. 7 of Brand and Fig. 5 of Herbert showing configuration with the medical containers), it would be obvious to a person of ordinary skill in the art at the effective filling date to incorporate the tube of Herbert below the membrane of Brand in the same manner as shown in Fig. 1 of Herbert (tube 16 extends from membrane 11, membrane 11 of Herbert being analogous to membrane 11 in Fig. 1 of Brand; i.e. the respective membranes would be used as a landmark to orient the modifications and maintain the functionality taught by Herbert; also see annotated Figs. 1 below). Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date that Brand as modified by Herbert comprise a distal portion forming an inner lumen of said pinch-off section, and wherein said walls are narrow when proximal to a distal end of said deflection element and widen when distal to said distal end of said deflection element (see annotated Fig. 1 below, rectangle denoted as “deflection element” represents where the tube taught by Herbert would be incorporated; thicker attachment section 5 is below i.e. distal to the deflection element). Positioning the deflection element below the membrane as shown in Fig. 1 of Herbert would further serve to protect the sides (Fig. 1, elements 4 and 5) and the medical container (Fig. 7, element 22) from being punctured by the spike after the membrane was pierced, as recognized by Herbert (Paragraph 39).

    PNG
    media_image1.png
    711
    1432
    media_image1.png
    Greyscale

Regarding claim 50, Brand teaches a connector for a medical container, the connector comprising a connector element to be attached to the medical container for providing a port to the container (Fig. 1; Abstract, Col. 3, lines 1 - 4), the connector element comprising a head section (section around element 20, also see annotated Fig. 1 below) and a pinch-off section (element 4) adjoining the head section (Fig. 1; col. 3, lines 23 - 25), wherein the head section comprises an opening of the head section for providing a fluid path through the connector element (Fig. 1, element 16), wherein the pinch-off section encloses an inner lumen (See annotated Fig. 1) being in fluid communication with the opening of the head section for providing a fluid path through the connector element, the pinch-off section being flexibly deformable for pinching off the fluid path through the connector element (Col. 1, line 66 - Col. 2, line 5), wherein distally extending walls form said inner lumen (elements 4 and 5).
Brand does not teach a deflection element extending from the head section towards the inner lumen of the pinch-off section for deflecting a needle of a delivery device after the needle has entered the deflection element.
In the same field of endeavor as the Applicant, Herbert teaches a withdrawal and injection system for use with a medical container for providing a port to the medical container (Fig. 1; Abstract, paragraphs 36 and 37). The system further comprises a deflection element (i.e. tube section; Figs. 1 and 3, element 16 and 17) for deflecting a needle of a delivery device after the needle has pierced the membrane element (element 11; paragraph 39), wherein the deflection element comprises a guide opening that is aligned with a head section along an insertion direction along which the needle of the delivery device is insertable into the opening of the head section (Paragraph 38 describes annular shoulders 14 and 15 which define a guide opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brand to comprise a deflection element as taught by Herbert. Doing so would thus comprise a deflection element extending from the head section towards the inner lumen of the pinch-off section for deflecting a needle of a delivery device after the needle has pierced a membrane element. Doing so would be advantageous to guide a needle (or spike) and prevent puncturing of the surrounding material, as recognized by Herbert (end of Paragraph 39).
Further, given the analogous uses and configurations of Herbert and Brand (See Fig. 7 of Brand and Fig. 5 of Herbert showing configuration with the medical containers), it would be obvious to a person of ordinary skill in the art at the effective filling date to incorporate the tube of Herbert below the membrane of Brand in the same manner as shown in Fig. 1 of Herbert (tube 16 extends from membrane 11, membrane 11 of Herbert being analogous to membrane 11 in Fig. 1 of Brand; i.e. the respective membranes would be used as a landmark to orient the modifications and maintain the functionality taught by Herbert; also see annotated Figs. 1 below). Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date that Brand as modified by Herbert teaches a deflection element extending from the head section towards the inner lumen of the pinch-off section for deflecting a needle of a delivery device when piercing the membrane element, wherein the deflection element comprises a guide opening that is aligned with the opening of the head section along an insertion direction along which the needle of the delivery device is insertable into the opening of the head section, wherein a distal portion of said walls extend distally beyond an end of said deflection element (see annotated Fig. 1 below, rectangle denoted as “deflection element” represents where the tube taught by Herbert would be incorporated). Positioning the deflection element below the membrane as shown in Fig. 1 of Herbert would further serve to protect the sides (Fig. 1, elements 4 and 5) and the medical container (Fig. 7, element 22) from being punctured by the spike after the membrane was pierced, as recognized by Herbert (Paragraph 39).


    PNG
    media_image1.png
    711
    1432
    media_image1.png
    Greyscale

Brand and Herbert still do not explicitly teach said connector element further comprising walls defining a shoulder portion through which said deflection element extends, wherein a distally extending. However, it would have been an obvious matter of design choice to make the different portions of the wall of whatever form or shape was desired or expedient, such as to make the wall portion shoulder shaped. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the instant case, the shoulder does not appear to be described in the specification.
The combination of Brand and Herbert also do not explicitly disclose the deflection element not extending into the pinch-off section.
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise a deflection element as taught by Herbert as the tube of Herbert serves to guide a needle (or spike) and prevent puncturing of the surrounding material, as recognized by Herbert (end of Paragraph 39). 	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the deflection element as depicted in annotated Fig. 1 of Brand (shown above) such that the pinch off section will be protected from the needle or spike.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically incorporate the deflection element of Herbert such that the deflection element does not extend into the pinch-off section. It would be obvious to do so such that the deflection element does not block the pinch-off section, which would maintain the function of the pinch-off section initially disclosed by Brand, while also providing the benefits that come with incorporating the deflection element.
Doing so would be obvious as Herbert does not disclose the deflection element extending along the entire length of the material it is designed to protect, and further would require only routine skill in the as a change in form or shape (i.e. adjusting the length of the head section and deflection element such that the deflection element does not extend into and impede the pinch-off section) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, the pinch-off section is defined only as “[being] flexibly deformable for pinching off the fluid path”. Annotated Fig. 1 below demonstrates how the pinch-off section may be changed by the size of the deflection element; where the pinch off-section is not being blocked by the deflection element (in other words, wall sections that are no longer able to be pinched off would no longer be considered pinch-off sections; however, given the lack of strict boundaries to the pinch-off section, other interpretations would likely also be reasonable).



    PNG
    media_image2.png
    762
    844
    media_image2.png
    Greyscale


Lastly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Brand and Herbert teach all the structure as claimed. As such, it is capable of performing the functions as claimed, including wherein said deflection element is configured to guide a needle that has been introduced through said opening in said head section such that a tip of said needle emerges into said inner lumen, and wherein said deflection element is further configured to stop said tip of said needle from piercing said distal portion of said wall of said inner lumen.

Claim(s) 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Brand and Herbert as applied to claim 30 above, and further in view of Kopfer et al. (US 5,088,996), hereinafter Kopfer.

Regarding claim 31, the combination of Brand and Herbert substantially disclose the invention as claimed. Brand further teaches walls that extend distally from said opening of said head section, wherein said walls have a proximal portion that defines an outer tube and a distal portion that forms said inner lumen of said pinch-off section (Fig. 1, element 2; Col. 2, lines 4-9, Col. 3, lines 25 - 27 and Col. 4, lines 7 - 11; also see annotated Fig. 1 below) wherein said walls when pinched together at said pinch-off section, interrupt said fluid path through said connector element (Col. 1, line 55 -  Col. 2, line 5).



    PNG
    media_image3.png
    761
    844
    media_image3.png
    Greyscale

Herbert further teaches the deflection element guides a needle towards said inner lumen and prevents said needle from contacting said distal portion of said walls (Paragraph 39).
Brand and Herbert do not explicitly teach the deflection element being arranged at a radial distance from said proximal portion of said walls.
In the same field of endeavor, Kopfer teaches a connector (Fig. 1, element 14; Fig. 3, elements 80, 82, and 86; Abstract and Col. 5, lines 11-16) comprising a deflection element (Fig. 3, elements 88, 120 and 122; Col. 6, lines 30-57; also see Col. 2, lines 33-37) arranged at a radial distance from said proximal portion of walls (Figs. 3, 7, 11 and 13 all show this feature).
Thus, Kopfer shows that having a deflection element arranged at a radial distance from said proximal portion of said walls is an equivalent structure known in the art.  Therefore, because these two deflection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute radially spaced deflection element for the deflection element of Brand/Herbert. Further doing so would allow for explicit use with a needle as used in Kopfer.
Doing so would allow for analogous guidance of a needle and would further be obvious since it has been held that rearranging parts of an invention involves (e.g. arranging the deflection element of Herbert to be radially spaced) only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 37, the combination of Brand and Herbert substantially disclose the invention as claimed. Brand further teaches comprising walls that extend distally from said opening of said head section, wherein the walls define a ship-shaped n (Col. 2, lines 43 - 46 and Col. 3 lines 23 - 27; also see Fig. 5a; also see Fig. 6a of Herbert).
Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the instant case, Applicant has placed no criticality on the claimed shape, merely indicating the connector element “may for example” have a ship shape.
They do not explicitly teach a gap existing between said walls and said deflection element.
In the same field of endeavor, Kopfer teaches a connector (Fig. 1, element 14; Fig. 3, elements 80, 82, and 86; Abstract and Col. 5, lines 11-16) comprising a deflection element (Fig. 3, elements 88, 120 and 122; Col. 6, lines 30-57; also see Col. 2, lines 33-37) having a gap between said walls and said deflection element (Figs. 3, 7, 11 and 13 all show this feature).
Thus, Kopfer shows that having a gap between said walls and said deflection element is an equivalent structure known in the art. Therefore, because these two deflection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute deflection element having a gap for the deflection element of Brand/Herbert. Further doing so would allow for explicit use with a needle as used in Kopfer.
Doing so would allow for analogous guidance of a needle and would further be obvious since it has been held that rearranging parts of an invention involves (e.g. arranging the deflection element of Herbert to be radially spaced) only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
	Applicant’s amendments have been acknowledged and overcome each and every 112(b) rejections previously set forth in the final office action mailed on December 30th, 2021. All previous 112(b) rejections are withdrawn. However, new 112(b) rejections as well as objections to the claims and specification are made as set forth above.

Applicant's arguments filed April 28th, 2022 have been fully considered but they are not persuasive.
Firstly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues one of ordinary skill in the art not have realized a deflection element outside the pinch-off section could protect the pinch-off section. However, no evidence has been provided to support Applicant’s conclusory statements on what would be common sense to an ordinary artisan.
Applicant’s analogy regarding the suit of armor is not applicable as “not wearing” the suit of armor would be more equivalent to not having a deflection element.
Regardless, Applicant appears to be arguing the intended use/function of the instant invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art teaches all the structure as claimed.
Applicant argues the Board agreed the deflection element would have only been expected to extend its protections to the portions of the pinch-off sections that it penetrates. It is unclear how Applicant is drawing this conclusion. Further, claim 9 has been canceled.
Applicant argues the different interpretations of the pinch-off section between the Final rejection and the Boards decision. Applicant has not defined clear boundaries of said pinch-off section, instead relying on function and relative positioning to other “sections”. As such, one of ordinary skill in the art would appreciate multiple interpretations of a “pinch-off section” would be reasonable, so long as the “pinch-off” section meets the limitations as claimed (e.g. encloses an inner lumen, adjoining a head section, can be pinched to interrupt flow, etc.). In other words, just as there are multiple ways Applicant’s invention may be claimed, there is no single “correct” interpretation of a pinch-off section, nor would different interpretations necessarily supersede one another. Further, Applicant is comparing interpretations based on different claims and language which are not necessarily applicable to one another. Ultimately, limitations as claimed are what is compared to the prior art, not Applicant’s invention as a whole. Thus, as the claim language changes, so too may the interpretation of said claim limitations, even though the claim language may be referencing the same part of Applicant’s invention.
Applicant alleges hindsight based on the similarity of drawings. However, Examiner has provided explicit reasoning behind positioning the deflection element as shown in the annotated figures, at the very least in the rejection of claim 30 above (particularly due to the analogous membrane and head structures between Brand and Herbert). The additional similarities are likely due to the primary reference and instant Applicant having common inventors and assignee. Limitations regarding the radial spacing of the deflection element, although not specifically argued, are found in newly presented reference Kopfer.
Applicant argues one of ordinary skill in the art would not find a credible risk of puncture, citing Brand’s teaching of a guide. However, Brand makes no mention that said guide removes the risk of puncture and no evidence has been provided to support Applicant’s further conclusory statements. 
Applicant also alleges certain features of Brand are intended for use with a spike. However, there is no evidence that usability with a spike would be mutually exclusive with usability with a needle. Further, Col. 4, lines 37-43 of Brand indicate use with a needle (specifically the needle piercing the membrane and entering the central lumen of the device).
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the motivation for modification comes from Herbert as set forth in the rejections of claim 30 and 50 above. Brand does not need to recognize a risk of puncture because it is recognized in Herbert, which offers a solution.
Also see MPEP 2144 and 2143.01 which relate to Supporting a Rejection Under 35 U.S.C. 103, and Suggestion or Motivation To Modify the References.
Ultimately, the needle is not positively claimed, and thus limitations directed to said needle appear to be a recitation of intended use, which a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not pointed out the structural difference between the claimed invention and the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781  

/PHILIP R WIEST/Primary Examiner, Art Unit 3781